Citation Nr: 0721062	
Decision Date: 07/13/07    Archive Date: 07/25/07	

DOCKET NO.  05-33 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1955 to 
August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  Diabetes mellitus was first diagnosed for the veteran 
some 25 years after he was separated from service, and there 
is a complete absence of any competent objective medical 
evidence or opinion which in any way shows or suggests that 
diabetes was incurred in service, or is otherwise 
attributable to some incident, injury or disease of active 
military service.

3.  Bilateral hearing loss for VA purposes was first shown by 
VA audiometric examination in March 2005, some 48 years after 
service separation, and there is a complete absence of any 
competent objective medical evidence or opinion which shows 
or suggests that hearing loss had its origin in military 
service, or is otherwise attributable to some incident, 
injury or disease of active military service.


CONCLUSION OF LAW

Diabetes mellitus and hearing loss were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran in this case was provided formal VCAA notice on 
two occasions in December 2004, prior to the issuance of the 
adverse rating decision now on appeal from March 2005.  These 
notifications informed him of the evidence necessary to 
substantiate his claims, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.

The RO made multiple attempts to obtain the veteran's service 
medical records without success.  The RO was notified by the 
National Personnel Records Center (NPRC) that these records 
had likely been destroyed in the 1973 fire.  The RO notified 
the veteran of this fact and specifically requested that he 
supply any service medical records he might have in his 
possession.  After all attempts at obtaining these records 
failed, the RO created a formal finding of SMR unavailability 
in February 2005 which documented all attempts to obtain 
these records from every source.

The veteran's recent outpatient treatment records with VA 
were collected for review.  The veteran was notified of the 
necessity that he provide objective clinical evidence of 
treatment for hearing loss and/or diabetes, demonstrating a 
continuity of symptoms and/or treatment for these 
disabilities from during or soon after service, the veteran 
responded that he had no additional medical records to 
submit, nor did he complete any medical releases so that the 
RO might collect private medical records documenting 
treatment for his claimed disabilities on his behalf.

The veteran was provided with a VA audiometric examination 
with a request for an opinion consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  The veteran was not provided a VA 
examination with respect to diabetes, and in the complete 
absence of any evidence demonstrating a diagnosis of diabetes 
during service or soon after service separation or any signs, 
symptoms, or laboratory values during this period, the Board 
finds that there is no duty to obtain a VA examination with 
request for opinion in regards to diabetes, because any 
requested opinion, given the evidence on file, would have to 
be purely speculative in nature.

All known available medical records or other relevant 
evidence has been collected for review and the Board finds 
that VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss) which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

For VA purposes, hearing loss will not be considered to be a 
disability until and unless any of the pure tone decibel 
thresholds for the auditory thresholds of speech at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second) is 
40 decibels or greater, or when at least three of the 
relevant frequencies for speech are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385.

Analysis:  The veteran filed his original claim for service 
connection in November 2004, some 46 years after he was 
separated from service.  This was a claim for service 
connection for diabetes.  He subsequently included a claim 
for service connection for hearing loss.  In his original 
claim for service connection for diabetes, the veteran 
reported that he had first been medically diagnosed with 
diabetes in 1984, which was 26 years after he was separated 
from service.  In written statements, the veteran has argued 
that during service he was told that he was "borderline 
diabetic."  The veteran has also written that he believes his 
current hearing loss is due to the fact that he was trained 
as a rifleman with exposure to the acoustic trauma of the 
rifle range, and also included training with recoilless 
rifles.

Current VA outpatient treatment records commencing in 2004 
indicate that the veteran has a diagnosis of diabetes, for 
which he is provided evaluation, testing, medication, and 
treatment on a routine basis.  None of these medical records 
contains any competent clinical opinion that the veteran's 
now confirmed diagnosis of diabetes is in any way 
attributable to or had onset during active military service.

The veteran was provided a VA audiometric examination in 
March 2005.  At this time, the pure tone decibel thresholds 
for the relevant frequencies of speech for the right ear were 
25, 30, 25, 30, 25 with a speech recognition score of 90.  
The relevant decibel thresholds in the left ear were 75, 80, 
80, 75 and 75 with a speech recognition score of 86.  In 
response to a request for an opinion about the origins of 
hearing loss, the audiologist wrote that the audiometric 
results for the right ear demonstrated a "flat response," 
which was inconsistent with a noise exposure induced hearing 
loss.  He further wrote that the more severely impaired left 
ear, with abnormal emittance measurements (absent reflexes) 
confirmed the presence of a "conductive component, in the 
left ear," which was indicative of hearing loss attributable 
to chronic infection, not acoustic trauma.  Based upon his 
testing, examination and evaluation, the VA audiologist 
opined that the veteran's presently demonstrated hearing loss 
was not attributable to incidents of the veteran's military 
service, including acoustic trauma.

A clear preponderance of the evidence on file is against the 
veteran's claims for service connection for hearing loss and 
diabetes.  The first evidence of a valid diagnosis of 
diabetes in 1984 was well over 25 years after the veteran was 
separated from service.  Although the veteran argues that he 
was told that he was a borderline diabetic in service, this 
report is not an adequate substitute for objective competent 
clinical evidence establishing the fact.  It is, indeed, 
unfortunate that the service medical records are not 
available for review.  However, in accordance with 38 C.F.R. 
§ 3.303, when chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  If the veteran was informed 
that he was borderline diabetic in or before 1958, it might 
be reasonable that he had sought at least occasional clinical 
evaluation of his blood sugar or other indications of 
diabetes sometime prior to the first diagnosis in 1984.  In 
the absence of any objective evidence demonstrating the onset 
of diabetes during or soon after service separation, with no 
confirmed diagnosis until 25 years after service, a clear 
preponderance of the evidence on file is against the 
veteran's claim for service connection for diabetes.

Hearing loss for VA purposes is first demonstrated in the VA 
audiometric examination of March 2005, some 47 years after 
the veteran was separated from service.  Although the veteran 
has argued that this hearing loss must be attributable to 
acoustic trauma he suffered during service, the audiometric 
examination report is contrary to this allegation for each 
ear.  Right ear hearing loss, which was considered only 
slight to mild, was indicative of a flat response, which the 
audiologist reported was inconsistent with findings of a 
sensorineural hearing loss attributable to acoustic trauma or 
loud noise environment.  Indeed, strictly speaking, the 
veteran's pure tone decibel thresholds reported for the right 
ear did not meet the criteria for a finding of hearing loss 
disability in accordance with 38 C.F.R. § 3.385.  However, 
because right ear speech discrimination was 90 percent (below 
94 percent), it does meet the minimum threshold requirement 
of that regulation.  

The audiologist further reported that the veteran's mixed 
severe degree of hearing loss for the left ear was also not 
consistent with sensorineural hearing loss due to acoustic 
trauma, but was in fact consistent of a conductive hearing 
loss, which is generally attributable to a history of chronic 
ear infection or other inner ear impairment.  It was this 
audiologist's opinion, therefore, that the veteran's 
currently documented hearing loss was not attributable to 
acoustic trauma during service.  

The veteran submitted no objective medical evidence to 
support his claim, and although the veteran is certainly 
competent to provide a statement of his own subjectively 
experienced symptoms of hearing loss, he lacks the requisite 
medical expertise to provide his own competent clinical 
opinion that exposure to acoustic trauma in the 1950's, 
resulted in his current hearing loss disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492-495 (1992).  Again, it is 
unfortunate that the service medical records are not 
available for review.  As was the case for diabetes, the 
Board would point out that when chronicity in service is not 
adequately supported, a showing of continuity after 
separation is required to support the claim.  If the veteran 
believed he had an immediate hearing loss during service, it 
would not be unreasonable to expect that he might have sought 
some form of evaluation or treatment of his hearing in the 
years immediately following service separation.

It is true that VA has been tasked with providing a 
heightened duty to assist veterans in substantiating their 
claims when service medical records are unavailable due to no 
fault of the veteran.  In this case, although the service 
medical records are missing, the RO did inform the veteran of 
this fact and of the necessity that he submit competent 
evidence showing chronicity of symptoms or treatment for 
these symptoms in the years following service separation up 
until present.  The veteran did not provide any evidence 
showing chronicity of symptoms of diabetes or hearing loss 
for many years after service separation.  Diabetes is first 
shown in 1984, and hearing loss disability for VA purposes is 
first shown in 2005.  There is a complete absence of any 
objective medical or other evidence which shows or suggests 
that either of these disabilities had their medical onset 
during service, or are otherwise attributable to some 
incident, injury or disease of active military service.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hearing loss is denied.


	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


